Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (2013/0096694A1) in view of Finlinson (2011/0224802A1).

In regard to claim 1, Caldwell teaches a mechanically activated pump for use in suspension of a prosthetic device from a residual limb comprising: 
a first compression member 48 coupled to a second compression member 32; 
a bladder 36 disposed between the first 48 and second compression members 32; 
and coupling elements 54,58, 56, 60 that engage and couple together the first 48 and second compression members 32 (fig 1C), 
wherein all of the coupling elements are disposed about an outer perimeter of the diaphragm and guide translation of the first compression member relative to the second compression member (figure 1C, on an outer perimeter and guide the coupling elements to have only vertical translation), 
and wherein relative movement of the first and second compression members toward each other compresses the diaphragm 36 (see fig 1C, 1P).  
However, Caldwell does not teach a diaphragm.
Finlinson teaches a diaphragm 414.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed because the bladder of Caldwell and the diaphragm of Finlinson are functional equivalents in that they both provide compression in a prosthetic vacuum pump.  Since it appears that both the diaphragm and bladder would work equally well, absent a criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06II
In regard to claims 2 and 9, meets the claim limitations as discussed in the rejection of claims 1 and 8, and further teaches the first compression member 48 is slidably coupled to the second compression member 32 (slidably connected via 56,60; fig 1C).  
In regard to claims 3-4 and 10-11, Caldwell meets the claim limitations as discussed in the rejection of the device of claims 2 and 8, and further teaches the first compression member 48 is biased to move away from the second compression member 32 (see spring 60, fig 1C) by at least one spring 60.  
In regard to claim 5, Caldwell meets the claim limitations as discussed in the rejection of claim 1.  
However, Caldwell does not teach a dome-shaped diaphragm.
Finlinson further teaches the diaphragm 414 is dome-shaped (the top half is a dome shape as shown in figure 16; further the embodiment shown in figure 12 as dome-shaped sides).
In regard to claims 6 and 13, Caldwell meets the claim limitations as discussed in the rejection of claims 1 and 8, and further teaches a lower portion (distal) of the bladder 36 is received in a recess of the second compression member 32 (figure 1E, within recess; see recess also in figure 1I).  As discussed in the rejection of claims 1 and 8, Finlinson teaches replacing the bladder of Caldwell with a diaphragm.
In regard to claims 7 and 14, Caldwell meets the claim limitations as discussed in the rejection of claims 1 and 8, and further teaches an upper portion of the bladder (proximal portion of 36) is received in a recess of the first compression member 48 (see figure 1K).  As discussed in the rejection of claims 1 and 8, Finlinson teaches replacing the bladder of Caldwell with a diaphragm.          
In regard to claim 8, Caldwell teaches a pump system comprising: 
a mechanical pump 30; 
the mechanical pump being connected and providing vacuum for use in engagement between a prosthetic device 8 and a residual limb (within 4) (fig 1A), wherein the vacuum provided is from 15 mmHg to 25 mmHg [0014]; 
the mechanical pump 30 further comprising: 
a first compression member 48 coupled to a second compression member 32; 
a bladder 36 disposed between the first 48 and second compression members 32 (fig 1C); 
and coupling elements (56, 60, 54, 44) that engage and couple together the first 48 and second compression members 32 (fig 1C), 
wherein all of the coupling elements (56, 60, 54, 44) are disposed about the outer perimeter of the bladder 36 (fig 1C) and guide translation of the first compression member 48 relative to the second compression member 32 (guide for vertical translation; see fig 1P).  
However, Caldwell does not teach a diaphragm.
Finlinson teaches a diaphragm 414.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed because the bladder of Caldwell and the diaphragm of Finlinson are functional equivalents in that they both provide compression in a prosthetic vacuum pump.  Since it appears that both the diaphragm and bladder would work equally well, absent a criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06II
In regard to claim 12, Caldwell meets the claim limitations as discussed in the rejection of claim 8, but does not teach a suction-cup diaphragm.
Finlinson further teaches the diaphragm 414 has a suction-cup shape.  
  In regard to claim 15, Caldwell meets the claim limitations as discussed in the rejection of claims claim 8 and further teaches an electrical pump 70, wherein the electrical pump 70 is disposed outward from an outer perimeter of the bladder 36 (fig 1C; disposed outward above the diaphragm).  As discussed in the rejection of claim 8, Finlinson teaches replacing the bladder of Caldwell with a diaphragm.
In regard to claims 16-17, Caldwell meets the claim limitations as discussed in the rejection of claim 15, and further teaches the electrical pump 70 further comprises a rechargeable battery [0016; 0075; 0077].  
In regard to claim 18, Caldwell meets the claim limitations as discussed in the rejection of claim 15, and further teaches the electrical pump 70 is disposed above or below the mechanically activated pump 30.  (fig 1A, 1C; electrical pump is above mechanical pump)
In regard to claim 19, Caldwell meets the claim limitations as discussed in the rejection of claim 8, and further teaches the mechanical pump 30 is positioned above or below a knee joint in a transfemoral prosthetic limb device (see fig 1A; above the knee joint).
In regard to claim 20, Caldwell teaches a mechanically activated pump 30 for use in suspension of a transfemoral prosthetic limb device (fig 1A) comprising: 
a first compression member 48 coupled to a second compression member 32; 
a bladder 36 disposed between the first 48 and second compression members 32 (fig 1C); 
and coupling elements (56, 60, 54, 44) that engage and couple together the first 48 and second compression members 32, wherein all of the coupling elements (56, 60, 54, 44) are disposed about an outer perimeter of the bladder 36 (fig 1C) and guide translation of the first compression member 48 relative to the second compression member 32, and wherein relative movement of the first 48 and second compression members 32 toward each other compresses the bladder 36 (see fig 1P); 
wherein the mechanically activated pump 30 is positioned above or below a knee joint in the transfemoral prosthetic limb device (fig 1A; above a knee joint); 
and wherein the mechanically activated pump 30 is configured to generate a vacuum from 15 mmHg to 25 mmHg [0014].
However, Caldwell does not teach a diaphragm.
Finlinson teaches a diaphragm 414.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed because the bladder of Caldwell and the diaphragm of Finlinson are functional equivalents in that they both provide compression in a prosthetic vacuum pump.  Since it appears that both the diaphragm and bladder would work equally well, absent a criticality (new or unexpected results), this arrangement is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.06II
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774